George, J.
(After stating the foregoing facts.)
1. Armour Fertilizer Works was not named as a defendant in the injunction suit; process was neither prayed against it, directed to it, nor served upon it. No order was prayed, granted, or served upon it, calling upon it to show cause why it should not be made a party defendant, as provided in the Civil Code, § 5601. It did not appear, plead, or waive service and process. It is the positi •• of counsel for the defendants in error, as we understand it, that the Armour Fertilizer Works became a party defendant in the cause (1) by contract, (2) by order of the court making the contract a part of the record in the case, and (3) by estoppel. By permission of the court, one may be made a party plaintiff in an equity case; and in a proper case one may, by order of the court, be permitted to appear and defend the action. Beyond the fact that the contract in this ease was entitled in the cause, there is nothing to indicate that it was intended as an intervention or an application to the court to be made a party to the ease, and there is in the record no evidence tending to show more than the contract itself discloses. So far as it appears, Armour Fertilizer Works was not before the court on February 14, 1918, the date of the order making the contract a part of the record in the case. It was not called upon to show cause why the contract should not be made a part of the record in the case. It did not petition the court to enter the order of record in the injunction suit. On the question of estoppel, it appears that Armour Fertilizer Works had *679a fertilizer factory in Fulton county, located near the factory of Morris Fertilizer Company. It also appears that the relators regarded the factory of Armour Fertilizer Works as a nuisance, and that they contemplated filing a separate petition to abate its factory as a nuisance. The most that can be said is that, as to it, the contract was made in settlement of a contemplated suit. A controversy is not a suit, and an agreement with reference thereto, though intended as a final settlement thereof, is merely a contract, and not a judgment of the court. Even if Armour Fertilizer Works could, by consent, have been made a codefendant in the case, it can not be held to be a party defendant by estoppel, upon the ground that the making of the contract prevented the filing by plaintiffs of a separate suit against it, praying that its factory be enjoined and abated as a nuisance. We therefore hold that the relation of Armour Fertilizer Works to the suit for injunction and‘to the restraining order of February 11, 1918, was purely contractual. The court was without jurisdiction to attach it for contempt, conceding that it had violated the terms of its agreement, which bound it to abide the order; and the proceedings for contempt, as to it, should have been dismissed.
2, 3. From what we have said it follows that the court also erred in overruling the demurrer of Morris Fertilizer Company. The proceeding was clearly based upon the theory that Morris Fertilizer Company and Armour Fertilizer Works were guilty of a joint contempt; that is. that each company was responsible for the act of the other under the contract of February 12, 1918, and the order of the court making the same a part of the record in the ease. Armour Fertilizer Works, not being a party to the suit, was improperly joined in the proceedings for contempt, and the special demurrer of Morris Fertilizer Company on the ground of misjoinder of parties and causes of action should have been sustained. If Morris Fertilizer Company has violated the restraining order of February 11,1918, it may be adjudged guilty of contempt, and punished for such in a proper proceeding brought against it, provided the restraining order is not too vague and indefinite to be enforceable, as contended by it. Upon this point it is- material that Morris Fertilizer Company expressly consented to the terms of the order of February 11, 1918. It must be presumed that Morris Fertilizer Company knew what acts were prohibited by the *680order. The failure to object to the terms of the order, to which it consented, precludes the right to object now. In this State a suit at law or in equity is 'begun by the filing of a petition, clearly and distinctly setting forth the cause of action, and by the service of a copy of the petition and a copy of the process upon the defendant. The original petition set forth a cause of action. On the petition the rule nisi and original restraining order issued. A copy of the petition (specifically setting forth the acts alleged to constitute a nuisance), a copy of the rule nisi and order, and a copy process were served on Morris Fertilizer Company. In other jurisdictions, where the injunction served upon the defendant is the only guide to his conduct, the injunction must be, of necessity, explicit. Under our practice the injunction is not the less explicit because reference is made to the allegations of the petition, which must accompany the writ. That reference may be had to the petition in equity to make the injunction certain, seems to have been decided in Rogers Co. v. Rogers, 38 Conn. 121. That was a case to enjoin the respondent from using certain trade-marks. In the course of the opinion it is said: "The petition itself describes the trade-marks with particularity, both those which petitioners claim as belonging to them, and those which the respondents are using in imitation. . . The entire injunction clearly shows that ‘said trade-marks’ refers to those set out particularly in the petition. There is, we think, no difficulty in understanding what trade-marks are enjoined against.” The court properly observer-that “it may be well . . to make the injunction full and perfect in itself, without referring to anything else; but references to the petition are very common, and often save repetitions that would be tedious and useless, and are not so objectionable that we can hold the injunction on that account too vague to be enforced.” The order in the present case does not. restrain the defendants "as prayed,” it is true, but the order must be construed in connection with the allegations of the petition. See Harris v. Taylor, 148 Ga. 663 (1), 667 (98 S. E. 86). The order is set forth in full in the statement of facts preceding this opinion. In terms it restrains the defendant "from permitting any gases or vapors to escape from, or be carried beyond, the ground owned by the defendant company and upon which its plant is located, so as to constitute a nuisance, as defined in sections 4457 and 5329 of the Civil Code of *681Georgia of 1910, or either of them.” The order is specific with reference to the act. One must know when his act becomes a nuisance. In the English case of Crump v. Lambert, 3 L. R. Eq. 409, 414, Lord Romilly, M. R., deals with the precise question in a practical manner: "I shall make such an order as the Vice-Chancellor made in Walter v. Selfe [4 DeG. & Sm. 315], that is, an injunction to restrain the defendants, their servants, workmen, and agents from allowing smoke and effluvia -to issue from their said factory so as to occasion nuisance, disturbance, and annoyance to the plaintiff, as owner or occupier of the tenement in the bill mentioned; and a similar injunction to restrain the defendant?, their servants, workmen, and agents from making, or causing to be made, noises in the factory, so as to occasion nuisance, disturb? anee, and annoyance to the plaintiff, as the owner or occupier of the said messuage in the bill mentioned. I can not make the order more precise; it is always a question of degree; and if the defendants can continue to carry on their works in such manner as to avoid any substantial issue of smoke or noise, they will not violate the injunction. Whether they do so or not may have to be tried in another proceeding.”

Judgment reversed.


All the Justices concur.